Citation Nr: 1524345	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-31 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for a psychiatric disorder. 

7.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The Board has broadened the claim for service connection for anxiety/depression to one more generally of psychiatric disorder.  While it is not clear from the record that the Veteran has an Axis I psychiatric disability, the absence of clarity as to what he may have warrants general broadening of the psychiatric disability claim, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran testified at a Travel Board hearing before the undersigned in May 2014.  A transcript is of record. 

The issue(s) of entitlement to service connection for a psychiatric disorder and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus did not develop in service and is not otherwise causally related to service, nor was diabetes mellitus present to a disabling degree within the first post-service year. 

2.  A heart disability did not develop in service and is not otherwise causally related to service, nor was a heart disability present to a disabling degree within the first post-service year. 

3.  Peripheral neuropathy of the bilateral upper extremities did not develop in service and is not otherwise causally related to service, was not caused or aggravated by a service-connected disability, and was not present to a disabling degree within the first post-service year. 

4.  Peripheral neuropathy of the bilateral lower extremities did not develop in service and is not otherwise causally related to service, was not caused or aggravated by a service-connected disability, and was not present to a disabling degree within the first post-service year. 

5.  COPD did not develop in service and is not otherwise causally related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a heart disability are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

5.  The criteria for service connection for COPD are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) . This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by re-adjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated and the evidence of record does not show any prejudicial or harmful error in VCAA notice. 

VA has fulfilled the above requirements in the claims adjudicated herein for service connection for diabetes mellitus, heart disability, peripheral neuropathy of the bilateral upper and lower extremities, and COPD.  VCAA notice letters addressing the issues were sent in October 2012, December 2012, and January 2013, prior to the appealed March 2013 RO initial adjudication of these claims for service connection.  The Board finds that these VCAA letters adequately addressed the evidence required to support all these claims.  The letters further notified of the existence of certain presumptions by which service connection for a disability may be afforded a claimant.  The VCAA letters informed the Veteran of the notice and duty-to-assist provisions of the VCAA, the bases of review, and the information and evidence necessary to substantiate the claims.  He also was informed by these letters that it ultimately was his responsibility to see that pertinent evidence not in Federal possession was obtained.  These letters also afforded the Veteran Dingess notice. 

The VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims and that he provide necessary authorization to obtain those records.  The letters requested evidence and information about treatment after service in support of the claims.  Based on information provided by the Veteran, post-service treatment records were obtained from VA and private sources.  These records were associated with the claims file. 

Pursuant to its duty to assist the Veteran, VA must attempt to obtain relevant records from other Federal departments or agencies, including the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2).  Unless further attempts to obtain requested records would be futile, VA has the duty to make additional attempts to find them.  See 38 C.F.R. § 3.159(c)(1).  VA also has the duty to notify the Veteran in the event that its attempts to obtain requested records are unsuccessful.   See 38 C.F.R. § 3.159(e).

The Veteran informed at his VA general examination for pension purposes in November 2013 that he had retired in 2006 with an award of Social Security Administration (SSA) disability benefits (SSD) based on his back, obesity, and neuropathy.  

The RO received replies in November 2012, and again in July 2013, to two separate requests for SSA records.  Both replies informed that the Veteran's SSA records were unavailable because they had been destroyed.  The RO made formal findings of unavailability of SSA records in January 2013 and again in August 2013.  The Veteran was provided notice of these findings, and was asked to submit any SSA records he had.  The Board finds that VA has satisfactorily exhausted all possibility of obtaining these SSA records, and has thereby satisfied its duty to obtain them.

The Veteran was informed appropriately of records obtained, including by the currently appealed rating decision, an SOC, and SSOCs, including the most recent SSOC in August 2013.  He also was informed of records not obtained, the importance of obtaining all relevant records, and his responsibility to see that records are obtained in furtherance of his claims.  In the absence of any report or indication of additional records not yet obtained relevant to the appealed claims, VA need not assist the Veteran in obtaining additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the currently appealed claims for service connection for diabetes mellitus, heart disability, peripheral neuropathy of the bilateral upper and lower extremities, and COPD.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the claimed disabilities the subject of appeal - diabetes mellitus, heart disability, peripheral neuropathy of the bilateral upper and lower extremities, and COPD - have not been shown by any competent, credible evidence to have developed in service or within years of service or to be causally associated with any event, injury, or disease in service.  More so, there is no competent, credible evidence of any such event, injury, or disease in service.  As discussed below, the Veteran has asserted onset of claimed disabilities or symptoms of these disabilities in service, but contradictory statements by the Veteran and absence of any corroborating evidence render these statements non-credible.  In the absence of any competent, credible evidence of any event, injury, or disease in service to which the claimed disabilities may be related, there is no requirement of a VA examination addressing these issues.  38 C.F.R. § 3.159(c)(4); McLendon.  Any medical opinion that was obtained based on the Veteran's non-credible assertions could not serve to support the claims, because such an opinion would be based on non-credible facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion non-probative where relying on an inaccurate factual premise). 

In view of the foregoing, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the currently appealed claims adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183.  Neither the Veteran nor his representative has presented any avenues of evidentiary development which have a reasonable possibility of furthering the claims.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the currently appealed claims for service connection for diabetes mellitus, heart disability, peripheral neuropathy of the bilateral upper and lower extremities, and COPD. 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159. 

The Veteran has submitted lay statements in support of his claims.  He also testified before the undersigned at a Travel Board hearing conducted at the RO in May 2014, a transcript of which is of record.  There is no indication that the Veteran desires a further opportunity to address his claims adjudicated herein. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's currently appealed claims for service connection for diabetes mellitus, heart disability, peripheral neuropathy of the bilateral upper and lower extremities, and COPD have been accomplished. 

II. General Laws Governing Claims for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  However, service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

Certain diseases, including diabetes mellitus, heart disease, and organic diseases of the nervous system, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

While medical evidence may be required to address questions of diagnosis or causation specifically requiring medical expertise, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a).  The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 


III.  Service Connection Claims

Diabetes Mellitus

Service treatment and examination records include no findings, complaints, or diagnoses of diabetes, including none at his service enlistment examination in February 1968 or his service separation examination in September 1969.  

Private medical records include a record of an April 2011 hospitalization at Bay Regional Medical Center for binocular horizontal diplopia, during which a history was noted of diabetes mellitus for the past 12 years.  This would place onset of diabetes mellitus in approximately 1999.  

In his original claim submitted in June 2012, he listed January 1969 as the date of onset of all his claimed disabilities.  

At a VA general examination for pension purposes in November 2012, the Veteran reported that he was diagnosed with diabetes around 1988, and started on oral medication without success, switching to insulin in 1990, with oral medication added in 1991.

At his May 2014 hearing, the Veteran testified that he was first diagnosed with diabetes in basic training in 1968.  He then clarified that because he had constant urination, was thirsty all the time and very tired, and sleepy, he most likely had diabetes.  He added, however, that he was never checked for diabetes mellitus, and that when he asked for medical help he was told by his drill sergeant that he  was not going to sick call, and if he did he would be recycled.  He further testified that he sought treatment for diabetes after getting out of service in September 1969, and he was then diagnosed with diabetes on the basis of blood tests.  He added that his blood sugar at that time in 1969 was 410, and he was told he had diabetes.  

The Veteran further testified that had been treated steadily for diabetes mellitus since 1969, and that he was currently taking insulin for his diabetes.   He also then expressed a belief that he may have had diabetes going into service because he was always tired.  However, he was not asked about it on service entrance examination.  

The Veteran's above-noted contradictory statements regarding date of onset or diagnosis of diabetes or symptoms of diabetes, as reported in his original claim, at his general VA examination, in hearing testimony, and at a private hospitalization in April 2011, lead the Board to conclude that his narrative of onset of diabetes in service and treatment for diabetes since service is not credible.  His several contradictory statements about diabetes onset or diagnosis or initial treatment demonstrate the Veteran's high degree of disregard for providing truthful or accurate or consistent histories of his claimed disability.  Caluza.

 The Veteran was likely most motivated for veracity at the private hospitalization in April 2011 when appropriate care may have depended on an accurate history.  Hence, the Board finds the history then given of onset of diabetes in approximately 1999 to be the most likely to be credible, thereby rendering wholly non-credible the Veteran's detailed testimonial narrative of diabetes continuing since service.  Caluza.  Such absence of credibility is consistent with the absence of any documentation in service treatment and examination records of any complaints of symptoms as the Veteran had described at his hearing or any in-service test findings or clinical or examination assessments leading clinicians then to address the possibility of diabetes.    

Absent independent corroboration of diabetes present in service or within the first post service year, the Board finds the weight of competent and credible evidence to be against diabetes developing in service or for within the first post-service year.  Also absent competent, credible evidence causally linking service to the Veteran's claimed diabetes mellitus, the weight of the evidence is against the claim on a direct basis, and the claim cannot be sustained on a first-year-post-service presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The record does not support the Veteran's presence in Vietnam or otherwise support his exposure to Agent Orange in service.  Hence, service connection for diabetes mellitus on the basis of Agent Orange exposure is also not warranted.  38 C.F.R. §§ 3.307(6), 3.309(e) (2014)

Heart Disability

Regarding his heart disability claim, the Veteran testified at his May 2014 hearing that he had chest tightness when they ran in basic training.  He added that he didn't go to sick call for the chest tightness because he was told that if he went to sick call he would be recycled.  He asserted, however, that he did complain about it several times in service.  He added that his doctors said that possibly he had had a heart murmur.  He testified that he currently had heart disease with 12 stents placed.  

As was the case with diabetes, the record lacks independent corroboration of any heart-related disorder in service, including no supporting evidence in service treatment or examination records, including none from his service enlistment examination in February 1968 or his service separation examination in September 1969.  Contrary to his assertion in his June 2012 claim that his heart disease began in January 1969, the Veteran at his November 2012 VA general examination placed date of diagnosis of heart disease around 2008, when he suffered a heart attack.  The absence of documentation of heart disease until many years post service and the absence of corroboration of any of his reported history from service weighs against the credibility of his assertions of heart disease.  Caluza.  The Board accordingly finds the Veteran's narrative of cardiac-type symptoms from service to be without credibility, and hence not supportive of his claim.  Id.

Additionally, the Veteran, as a layperson, is not competent to address the distinctly medical question of disease or disability to which may be ascribed his self-reported symptoms.  Jandreau.  Shortness of breath with prolonged vigorous exercise may potentially be due to numerous causes, and the Veteran has not demonstrated medical expertise so as to be able to ascribe his experience decades ago in service to one medical condition versus another.  The Veteran's report of shortness of breath upon running in service, even if it were credible, thus could not serve as competent evidence to support the presence of cardiac disability at that time.  Id.  

The Veteran's testimony that doctors had told him that possibly he had a heart murmur, even if it were supported by statements by the doctors themselves (thus overcoming the Veteran's credibility issue in this case), would be too speculative to serve as medical evidence to support the claim.  38 C.F.R. § 3.102 (2014); see Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining physician's opinion to the effect that he cannot give a "yes" or "no" answer to the question of whether there is a causal relationship between emotional stress associated with service-connected post-traumatic stress disorder and the later development of hypertension is "non-evidence").

Absent competent, credible evidence supportive of heart disease in service or for years post service, and absent competent, credible evidence otherwise causally linking a heart disability to service, the preponderance of the evidence is against the claim on a direct basis, and the evidence also cannot support the claim on a first-year-post-service presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

As with diabetes mellitus, absence of service in Vietnam or other exposure to Agent Orange in service precludes service connection for a heart disability on the basis of Agent Orange exposure.  38 C.F.R. §§ 3.307(6), 3.309(e).

Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran testified at his May 2014 hearing that he had numbness and tingling in both his upper and lower extremities which has been associated with his diabetes, and with the burning sensation present in service.  

In his June 2012 claim the Veteran listed January 1969 for a date of onset of his peripheral neuropathy.  At his November 2012 VA general examination the Veteran reported that he had a burning sensation in his legs since 1968.  He also then complained of numbness and burning in his arms and legs, and asserted that a doctor in 1988 told him that he had peripheral neuropathy.  However, at the June 2012 examination he reported having an EMG performed about a year ago, and that he did not know the results.  The June 2012 examiner found some decreased light touch sensation in the left upper extremity and the left lower extremity.  

Current treatment records do reflect reports of symptoms consistent with neuropathy of the upper and lower extremities possibly due to diabetes mellitus.  However, the Board herein denies service connection for diabetes mellitus, and hence service connection for peripheral neuropathy as secondary to diabetes mellitus must be denied.  38 C.F.R. § 3.310.  

To the extent the Veteran purports to support his claim for peripheral neuropathy based on onset in service, this is only supported by his own assertion of symptoms in service.  There is no documentation of peripheral neuropathy in service or for years following service.  The Board finds the Veteran to be non-credible based on his inconsistent statements about dates of onset of disabilities, as discussed above, and based on the unlikelihood that the Veteran would have had onset of all his claimed disabilities in service as he has alleged with none of these documented until years or decades later.  Caluza.  

Absent competent, credible evidence supportive of peripheral neuropathy in service or for years post service, and absent competent, credible evidence otherwise causally linking peripheral neuropathy to service, the preponderance of the evidence is against the claims for service connection for peripheral neuropathy of either upper or lower extremity on a direct basis, and the evidence also does not support service-connected for peripheral neuropathy of either upper or either lower extremity on a first-year-post-service presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

COPD

At his May 2014 hearing the Veteran testified to his belief that his COPD started in service in 1969, just before he left service.  He added that he could not breathe as well as he could formerly.  He also noted that currently he is diagnosed with COPD.  

There is no documentary support in service treatment or examination records or post-service records for the presence of COPD in service or for years post service.  Private treatment records from the past two decades reflect that the Veteran has a history of smoking two packs of cigarettes per day for multiple decades.  These records do not reflect onset of COPD in years proximate to service, and do not otherwise support a causal link to service.

Upon VA general examination in November 2012, the Veteran reported that his COPD was diagnosed in 2008, which is nearly five decades after service.  The examiner noted that the Veteran used a hospital bed and was on oxygen 18 to 20 hours per day, and that he becomes short of breath with activities.  
The Veteran's contention that he had onset of a respiratory condition in service cannot serve to support the claim both because he is not competent to attribute a subjective medical symptom to a particular disease, as already discussed, and because he is not credible due to his contradictory assertions about dates of onset of disease and absence of contemporaneous corroboration of any of the in-service symptoms or diseases as he has alleged, also as already discussed.  Jandreau; Caluza.  

Absent competent, credible evidence supportive of COPD in service or for years post service, and absent competent, credible evidence otherwise causally linking COPD to service, the preponderance of the evidence is against the claim for service connection for COPD.  38 C.F.R. §§ 3.303.  

Benefit of Doubt

With the weight of the evidence against all the appealed claims adjudicated herein, the benefit of doubt doctrine does not apply for any of them.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied. 

Entitlement to service connection for COPD is denied.


REMAND

Psychiatric Disability, Tinnitus

Regarding his claimed psychiatric disability, the Veteran testified at his May 2014 hearing that he was assaulted in basic training in 1968, and again in service in 1969.  In the first instance, in 1968, he had fallen asleep on fire watch, and his drill sergeant struck him four or five times on the left ear so that he had blood coming out of his ear and had to go to sick call.  He then was told by the drill sergeant that if he made any trouble he would be recycled, and so he did not pursue anything about the assault.  

He testified that in 1969, while at Fort Carson, Colorado, he was attacked and beaten by four individuals and was then robbed.  (hearing transcript, p. 12).  He expressed a belief that the record of that incident would be present in his service personnel file.  He estimated that he was first diagnosed with anxiety in the mid-1970s, and he reports currently being diagnosed and treated with medication for both depression and anxiety.  

Regarding tinnitus, the Veteran testified that the condition was related to his being hit on the side of the head by his drill sergeant.  However, at the hearing he denied that he noticed the ringing in service.  He further alleged that he had also had hearing difficulty.  

Neither of these in-service incidents about which the Veteran has testified is corroborated by any independent evidence of record.  

A claim for service connection for hearing loss has not yet been addressed, and the informal claim for service connection for hearing loss as raised by the Veteran at the hearing is intertwined with the claim for service connection for tinnitus.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (fundamentally unfair for the Board to decide a claim that has not been developed and adjudicated by the RO); Harris v. Derwinski, 1 Vet. App. 181   (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Hence, the hearing loss claim should be addressed by the RO prior to adjudication of the tinnitus claim by the Board.  

The Veteran's narratives to support both his psychiatric disorder and tinnitus claims are of personal assaults in service.  Therefore, the Board must request development including obtaining service personnel records and any service hospitalization records, based on the possibility that these may provide corroboration of the alleged incidents in service which purportedly led to current psychiatric conditions and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should appropriately address the Veteran's informal claim for service connection for hearing loss, as raised at his May 2014 hearing.  

2.  Afford the Veteran updated 38 C.F.R. § 3.159(b) notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders.  Ask the Veteran to provide any additional evidence or information which may serve to corroborate his alleged in-service personal assaults.

3.  Obtain and associate with the claims file (or Virtual VA file) all as yet unobtained records of treatment at VA or non-VA facilities, as reported by the Veteran, with appropriate authorization as indicated.

4.  Obtain the Veteran's service personnel records as well as any records of hospitalization in service.  

5.  Contact the appropriate sources and attempt to verify the Veteran's alleged personal assaults in service:  being struck by a sergeant in basic training in 1968, and being attacked by four others at Fort Carson, Colorado, in 1969.  

6.  Send a letter to the Veteran and advise him of potential secondary sources tending to substantiate his claim of personal assault.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; and statements from roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the personal assault include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

7.  If the alleged attack in 1968 or the one in 1969 is independently corroborated, then schedule the Veteran for a VA examination by a licensed psychiatrist or psychologist.  The claims file and all the Veteran's records in electronic formats should be made available to and reviewed by the examiner.  The RO should provide a summary of any verified in-service stressor.

The examiner should conduct an examination and any necessary tests, and should diagnose any current psychiatric disorders.  The examiner should explicitly address whether the diagnostic criteria to support a diagnosis of posttraumatic stress disorder (PTSD) have been satisfied.  

For each diagnosed psychiatric disorder, the examiner should then provide an opinion whether it is at least as likely as not (50 percent likelihood or higher) that the disorder developed in service, was causally associated with an in-service stressor, or was otherwise causally related to service.  For purposes of these opinions, the examiner should not accept the Veteran's narratives as fact, but rather should rely on any history that is independently corroborated.  The examiner should also note that the Veteran was not stationed in Vietnam and did not engage in combat.  

All opinions expressed must be supported by a complete rationale.  

7.  If the incident of a sergeant hitting the Veteran in the head in 1968 is independently corroborated, then the Veteran should be afforded a VA audiology examination to address his claimed tinnitus and hearing loss, and any relationship to that in-service incident of a sergeant hitting the Veteran in the head.  

All opinions expressed must be supported by complete rationale.
 
8.  If VA examinations are scheduled, the Veteran must be advised of the importance of reporting to those examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of any notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examinations and must reflect that it was sent to his last known address of record.  If he fails to report for any scheduled examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

9.  When the development requested has been completed, the issues on appeal should be reviewed by the RO/AMC on the basis of additional evidence. If the benefits sought are not granted, the issues should be readjudicated by the RO/AMC in a supplemental statement of the case (SSOC). The Veteran and his representative should be furnished a copy of the SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


